 CUSTOM UNDERWEAR MANUFACTURING COMPANY117latterwere sufficient in number to affect the results of theelection.On July 3, 1953, he issued a report on objections andchallenged ballots, in which he recommended that the objec-tions be overruled, that the challenge to the ballot of Mary AliceRobinson be overruled, that the challenge to the ballot ofSylviaLevine be sustained, and that a determination of thevalidity of the ballots of Lillian Henry and Alice Mae Smith bepostponed until the Board should decide in an unfair laborpractice proceeding then pending (Case No. 32-CA-312) whetherthese individuals were discriminatorily discharged. The Em-ployer filed timely exceptions to the Regional Director'sreport. On December 2, 1953, Trial Examiner Sidney L. Feilerissued an Intermediate Report in which he found that Henry andSmith had been discriminatorily discharged. The Employer hasnot filed exceptions to the said Intermediate Report within thetime required therefor and has complied with its recommenda-tions.The Board has considered the Regional Director's report,the Employer's exceptions thereto, the Trial Examiner's In-termediate Report in Case No. 32-CA-312, and the entire recordin the case. For the reasons stated by the Regional Directorinhis report, the Board hereby overrules the Employer'sobjections, sustains the challenge to the ballot of Sylvia Levine,and overrules that to the ballot of Mary Alice Robinson. As theRespondent has not excepted to the Trial Examiner's Inter-mediate Report in Case No. 32-CA-312 and has complied withits recommendations, we find that Lillian Henry and Alice MaeSmith were eligible to vote in the election and overrule thechallenges to their ballots. We shall direct that the ballots ofRobinson, Smith, and Henry be opened and counted.[The Board directed that the Regional Director for theFifteenth Region shall, within ten (10) days from the date ofthis direction, open and count these ballots and serve upon theparties a supplemental tally of ballots.]Member Beeson took no part in the consideration of the aboveSupplemental Decision and Direction.CUSTOM UNDERWEAR MANUFACTURING COMPANYandFLORENCE H. MILLERINTERNATIONAL LADIES' GARMENT WORKERS' UNION,A.F.L. andFLORENCE H. MILLER. Cases Nos. 4-CA-867 and 4-CB-174. March 31, 1954DECISION AND ORDEROn October 27, 1953, Trial Examiner Louis Plost issued hisIntermediateReport in the above-entitled consolidated pro-108 NLRB No. 24. 1 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDceeding, recommending that the complaint be dismissed in itsentirety,as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,theGeneral Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.Each of the Respondents filed its separate brief in support ofthe Trial Examiner's recommendations.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer only insofar as they are consistent with thisDecision and Order.1.THE UNFAIR LABOR PRACTICESThe consolidated complaint herein alleges,in substance,that the Respondent Union, through its agent,Robert Mickus,by threat of strike caused the Respondent Company to dis-charge Florence H. Miller because Miller refused to pay aUnion imposed fine; that by such action and threats of striketheUnion violated Section 8(b) 2 and Section 8 (b) (1) (A)of the Act;and that by discharging Miller because she failedto pay the fine the Respondent Company violated Section 8 (a)(1) and(3) of the Act.The Trial Examiner found,contrary to the allegations ofthe complaint,thatMiller was not discharged at the behest oftheRespondentUnion for her failure to pay the fine butrather that Miller voluntarily quit her employment.In arrivingat this conclusion,the Trial Examiner specifically creditedtheRespondent'switnesses and discredited Miller whosetestimony supported the complaint.The General Counselcontends,in his exceptions,that in making these credibilityfindings the Trial Examiner made no mention of,and apparent-ly ignored,the testimony of the only informed, credible, anddisinterestedwitnesswho testified at the hearing,and thathad this testimony been given proper consideration,Miller'stestimony would have been credited and the complaint sus-tained.Upon reexamination of the entire record in this case andafter giving full consideration to all of the evidence containedtherein,we find merit in the General Counsel'sexceptionsfor the reasons hereinafter set forth.As related in the Intermediate Report, all parties agreed thaton February 26, 1953, Miller was called from the shop of theRespondentCompany's plant to the office of Seymour Horowitz,the plant manager and a partner of the Respondent Company.Present were Mickus, the Respondent Union's business agent,Osborne, the shop unit chairlady,and Horowitz.An urgumentensued over Miller's failure to pay a$1union fine. At the CUSTOM UNDERWEAR MANUFACTURING COMPANY119hearing,Miller testified in substance that in the course of theargument Mickus told her that unless she paid the fine asimposed by the majority of the employees in the shop unitshe could no longer work for the Respondent Company. Afterstating that she believed the fine to have been discriminatorilyimposed upon her, Miller then testified that she left the officeand shop to return to her home until it was finally decidedwhether she would have to pay the fine. Mickus, Osborne, andHorowitz all testified to the effect that Miller, in the heat ofthe argument over the fine, declared she was quitting heremployment rather than pay the fine. They also denied thateitherMickus, or any one of the three persons present,threatenedMillerwith the loss of her job is she refused topay the fine. The Trial Examiner credited the version ofMickus, Osborne, and Horowitz, all of whom, like Miller,were interested witnesses.All of the parties likewise agree that later in the afternoonof the sameday Horowitz called Miller at her home on thetelephone.Miller's testimony as to this conversation was thatHorowitz explained that she could no longer work for theRespondent Company because the Union would not allow herin the mill, not even on the night shift which was not unionized.Horowitz testified that he had called Miller merely to tellher that he was sorry that she had quit and to ask her tostop up to see him. The Trial Examiner, though admittingthe Horowitz' version of the foregoing conversation appearedto be "lame," nevertheless credited Horowitz and rejectedMiller's testimony.Had no other witness appeared, or had there been notestimony other than that related by the Trial Examiner, wewould, out of regard for the Examiner's findings, leave themundisturbed.' However,we believe that in this case theTrial Examiner, in omitting from his consideration the testi-mony of Rothenberger, an employee of the Pennsylvania Bureauof Employment Security,made findingswhich were contraryto the clear preponderance of all of the relevant evidence.Rothenberger testified that Miller had made application forunemployment compensation on March 19, 1953, and that theclaim was assigned to him for investigation. Pursuant to hisassigned duties,Rothenberger telephoned the RespondentCompany's plant on March 26, 1953, and asked to speak toHorowitz. The person who finally came to the phone, admittedlyHorowitz, 2 stated upon inquiry, according to Rothenberger,thatMiller was discharged because the Respondent Companyhad no other choice inasmuch as failure to lay Miller off wouldhave resulted in the Union's calling a strike. On the other'StandardDryWallProducts, Inc., 91 NLRB 544, 545, enf. 188 F. 2d. 363 (C. A 3);Victor Metal Products Corp., 106 NLRB 1361.2 Although Horowitz could notrememberthe name of the caller, he testified that he didspeak with someone from theBureau. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDhand, Horowitz gave a different and innocuous version of hisconversation with the Bureau employee stating that the lattercalledmerely to confirm Miller's statement to the Bureauthatshehad quit her job rather than pay the Union fine.Under the circumstances, the fact that Rothenberger wasa completely disinterested witness and Horowitz was not, wefind that Rothenberger's version of the telephone conversationisthe credible one.3 This being so, Horowitz' admission toRothenberger that he discharged Miller because the RespondentUnion threatened a strike is likewise a valid declaration bya partner against the interest of the Respondent Company which,we find, establishes the fact.Rothenberger's credited testimony as to Horowitz' admissionclosely parallels and is corroborative of Miller's testimonythat in her telephone conversation with Horowitz he stated ineffect that he had to discharge her because the Union wouldnot allow her to work in the plant. Therefore, we are per-suaded that Miller's version of her telephone conversationwith Horowitz is accurate and it is hereby credited. According-ly,we find that Miller was unlawfully discharged by Horowitz,the Respondent Company's plant manager and partner, on theafternoon of February 26, 1953, because she refused to paythe Union imposed fine and that by this action the RespondentCompany discriminated against Miller with regard to the tenureof her employment thereby violating Section 8 (a) (3) and (1)of the Act.While Horowitz' admission as to the reason why he dischargedMiller is not binding upon the Respondent Union, the recordaffords an independent basis for finding that the union un-lawfully causedMiller's discharge. Admittedly, Miller wascalled from her work to Horowitz' office on the morning ofFebruary 26 for the specific purpose of inducing her to paythe fine. Miller testified that in the ensuing argument, aftershe repeatedly stated her refusal to pay the fine, Mickus,in the presence of Horowitz, finally threatened, "You don'twork here if you don't pay this fine.' '4 This threat has specialsignificance in light of our prior finding that Miller wasdischarged and did not quit and Horowitz' admission thatMillerwas a valued and proficient employee. Under thesecircumstances, we are persuaded that the Respondent Unioncaused the Respondent Company to discharge Miller becauseof her refusal topaythe fine and that by thus causing Miller'sdischarge and discriminating against her with respect tothe tenure of her employment the Respondent Union violatedSection 8 (b) (2) and 8 (1) (A) of the Act.3We find this to be true even if Rothenberger's oral testimony is incapable of admissionas a proper present recollection. In such event, the record of the conversation which Rothen-bergermade as a part of his report of the investigation becomes admissible as properpast recollection recorded. See 3 Wigmore, Evidence, Section 725 et seq (3rd Ed.).4Having credited Miller's testimony with respect to Horowitz' telephone conversation withher,we find, contrary to the Trial Examiner, that her version of the meeting in Horowitz'office is credible. CUSTOM UNDERWEAR MANUFACTURING COMPANY121II.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondents set forth in section I,above,occurring in connection with the operations of theRespondent Company described in section I of the Inter-mediateReport herein,have a close,intimate,and sub-stantialrelation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of com-merce.III.THE REMEDYHaving found that the Respondents have engaged in unfairlabor practices,we shall order them to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. Since it has been foundthat the Respondent Company has discharged and refused toreinstateFlorence H. Miller at the behest and insistenceof the Respondent Union by reason of the failure of saidFlorenceH.Miller to pay a unionimposedfine, we willorder the Respondent Company to offer full reinstatementto Florence H. Miller to her former or substantially equivalentposition without prejudice to her seniority or other rights andprivileges,and we shall further order that the Respondentsjointly and severally make whole the said Florence H. Millerfor any loss of pay she may have suffered as a result of thediscrimination against her. Such back pay shall begin onFebruary 26, 1953,and continue to the date of her reinstatement,or the date on which reinstatement is offered to her, exceptthat,in accordance with our practice,the period from thedate of the Intermediate Report to the date of the Order hereinwill be excluded in computing the amount of back pay to whichMiller is entitled from the Respondents,because of the TrialExaminer's recommendation that the complaint be dismissed.Consistent with the policy of the Board enunciated in F. W.Woolworth Co., 6 it will be ordered that loss of pay be computedon the basis of each separate calendar quarter or portionthereof during the appropriate backpay period.The quarterly periods shall begin with the first day ofJanuary,April,July,andOctober.Loss of pay shall bedetermined by deducting from a sum equal to that whichMillerwould normally have earned for each quarter orportion thereof,her net earnings,if any,in other employmentduring that period. The Regional Director is hereby directedto take all reasonable measures to assure that the backpayliabilityisborne equally by Respondent Company on theone hand and Respondent Union on the other.5 90 NLRB 289. 12ZDECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be ordered further that the Respondent Union notifytheRespondent Custom Underwear Company,inwriting,that it has no objection to the employment of Miller asrecommended herein. The Respondent Union shall not beliable for any back pay accruing after five (5) days from thedate such notice is given. Absent such notification,the Respond-ent Union shall remain jointly and severally liable with CustomUnderwear Company for all the back pay that may accrue.CONCLUSIONS OF LAWIn addition to the conclusions of law Nos. 1 and 2 as setforth in the Intermediate Report annexed hereto,the Boardmakes the following conclusions:3.The Respondent,Custom Underwear Manufacturing Com-pany, has engaged in and is engaging in unfair labor practiceswithin the meaning of section 8(a) (3) and(1) of the Act.4.The Respondent Union, International Ladies'GarmentWorkers' Union,A. F. of L., has engaged in and is engagingin unfair labor practices wi-thin the meaning of Section 8 (b)(2) and 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices,affecting commerce within the meaning of Section2 (6) and(7) of the Act.ORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, as amended,theNationalLabor Relations Board hereby orders that:I.The Respondent,Custom Underwear Manufacturing Com-pany, Reading, Pennsylvania,its officers,agents,successors,and assigns,shall:A. Cease and desist from:(1) Encouraging membership in International Ladies' Gar-ment Workers'Union, A. F. of L.,or in any other labor organi-zation of its employees,by discharging any of its employeesor discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of theiremployment.(2) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, ortorefrain from any or all of such activities,except to theextent that such right may be affected by an agreement re-quiringmembership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act. CUSTOM UNDERWEAR MANUFACTURING COMPANY123B.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(1) Offer to Florence H. Miller immediate and full rein-statement to her former or substantially equivalent positionwithout prejudice to her seniority or other rights and privi-leges.(2) Upon request, make available to the Board or its agents,for examination and copying, all pertinent records necessaryto analyze the amount of back pay due under the terms of thisOrder.(3) Post at its plant in Reading, Pennsylvania, copies of thenotice attached hereto marked "Appendix A."6 Copies ofsaidnotice, to be furnished by the Regional Director fortheFourthRegion, shall, after being duly signed by theRespondent Company's representatives, be posted by it immed-iately upon receipt thereof and be maintained by it for atleast sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent Company to insure that said notices are notaltered, defaced, or covered by any other material.(4) Notify the Regional Director for the Fourth Region inwriting, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.II.Respondent Union, International Ladies' Garment Work-ers' Union, A. F. of L., Reading, Pennsylvania, and its officers,representatives, agents, successors, and assigns, shall:A. Cease and desist from:(1) In any manner causing or attempting to cause CustomUnderwear Manufacturing Company, its officers, agents, suc-cessors, and assigns, to discriminate against its employeesin violation of Section 8 (a) (3) of the Act.(2) In any other manner restraining or coercing employeesof Custom Underwear Manufacturing Company in the exerciseof their rights to engage in or to refrain from engaging inconcerted activities, as guaranteed them by Section 7 of theAct, except to the extent that such right may be affected byan agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8 (a)(3) of the Act.B.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(1) Notify Custom Underwear Manufacturing Company, Read-ing,Pennsylvania, in writing, that it has no objection to heremployment and request the Respondent Company to offerher immediate and full reinstatement to her former orsubstantially equivalent positionwithout prejudice to her6In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words "Pursuant to a Decision and Order" the words,"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."If 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority and other rights and privileges.(2) Post immediately in conspicuous places in its businessoffice and wherever notices to its members are customarilyposted, copies of the notice attached hereto marked "AppendixB." T Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being dulysigned by an official representative of Respondent Union,be posted by it immediately upon receipt thereof and bemaintained for a period of sixty (60) consecutive days there-,after in conspicuous places, including all places where noticestomembers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that said notices arenotaltered,defaced,or covered by any other material.(3)Mail to the Regional Director for the Fourth Regionsigned copies of the notice attached hereto marked "AppendixB" for posting, the Respondent Company willing, at itsReading, Pennsylvania, office, and in places where noticestoitsemployees are customarily posted. Copies of saidnotice, to be furnished by the Regional Director for the FourthRegion, shall, after being signed as provided in the precedingparagraph of this Order, be forthwith returned to the afore-said Regional Director for posting.(4) Notify the Regional Director for the Fourth Region inwriting, within ten (10) days from the date of this Order, whatsteps it has taken to comply herewith.III.The Respondent, Custom Underwear Manufacturing Com-pany, its officers, agents, successors, and assigns, and Inter-national Ladies' Garment Workers' Union, A. F. of L., shalljointly and severally make whole Florence H. Miller for anyloss of pay she may have suffered because of the discriminationagainst her in the manner set forth above in "The Remedy"section of the Decision herein.Member Beeson took no part in the consideration of theabove Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILLNOT discourage membership in any labororganizaton of our employees or encourage membershipin InternationalLadies'Garment Workers' Union,A. F.ofL., by discharging employees or in any other manner dis-7See footnote6. supra0 CUSTOM UNDERWEAR MANUFACTURING COMPANY125criminating in regard to the tenure of employment or termsor conditions of employment of our employees.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirright to self-organization,to form labor organization, tojoin or assist any labor organization, to bargain collectivelythrough representatives for the purpose of collective bar-gaining orother mutual aid or protection, or to refrain fromany or all such activities except to the extent that such rightmay be affected by a valid agreement requiring membershipin a labororganizationas a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL offer Florence H. Miller immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges previously enjoyed, and, jointly and severallywith International Ladies' Garment Workers' Union, A. F.of L., make her whole for any loss of pay suffered as aresult of the discrimination against her.All our employees are free to become or remain members ofthe above-named labor organization, or any other labor organ-ization, or to refrain from such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act. We will notdiscriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employees becauseof membership in or activity onbehalf of any such labor organ-ization.CUSTOM UNDERWEAR MANUFACTURING COMPANY,Employer.Dated ................by ....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL LADIES'GARMENT WORKERS' UNION, A. F. of L.ANDTO ALL EMPLOYEES OF CUSTOM UNDERWEARMANUFACTURING COMPANYPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify you that: 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT cause or attempt to cause Custom Under-wear ManufacturingCompany,its successors or assigns, todiscriminate in regard to the hire or tenure of employmentor the terms or conditions of employment of its employeesin violation of Section 8 (a) (3) of the Act, except in themanner and to the extent authorized in Section 8 (a) (3) ofthe Act.WE WILL NOT in any other manner restrain or coerceemployees of Custom Underwear Manufacturing Company,its successors, or assigns, in the exercise of their rightsguaranteed in Section 7 of the Act, except in the manner andto the extent that such rights may be affected by an agree-ment requiring membership in a labor organization, as acondition of employment, as authorized by Section 8 (a) (3)of the Act.WE WILL, jointly and severally with Custom UnderwearManufacturingCompany,its successors andassigns,makewhole Florence H. Miller for any loss of pay suffered as aresult of the discrimination against her.INTERNATIONAL LADIES' GARMENTWORKERS' UNION, A. F. of L.,Labor Organization.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon separate charges, duly filed by Florence H Miller, an individual, against the above-named company, herein called the Company, and against International Ladies' GarmentWorkers' Union, A. F. of L., herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called the Board, caused the cases to be consolidated andissued a consolidated complaint dated June 18, 1953, against the Company and the Union,collectively called herein the Respondents, alleging violations of the National Labor Re-lationsAct,asamended, 61 Stat. 136, herein called the Act. Copies of the charges, theconsolidatedcomplaint, the order consolidating the cases, and a notice of hearing wereduly served upon the Company, the Union, and the Charging PartyThe Respondents each filed separate motions for a bill of particulars which were grantedin part. The consolidated complaint as clarified by the bill of particulars, alleged, with re-spect to the unfair labor practices, that at 11 a in., on February 26, 1953, the RespondentUnion acting through and by Robert Mickus caused and attempted to cause Respondent Companyto discharge Florence H Miller by demanding or insisting that Seymour Horowitz, a partnerin the Respondent Company, discharge her and by threatening to sponsor and call a strike ofRespondent Company's employees unless the said Florence H Miller agreed to and did pay afine levied and imposed upon her by Respondent Union, and that the Respondent Union, by itsagent,RobertMickus, did restrain and coerce employees of the Respondent Company bythreatening them with loss of employment unless lie said Florence H Miller agreed to and CUSTOM UNDERWEAR MANUFACTURING COMPANY127did pay a fine levied and imposed upon her by Respondent Union. That the Respondent Union,by the acts described above and by each of said acts, did cause and attempt to cause theRespondent Company to discriminate against Florence H. Miller in violation of Section 8(a) (3), of the Act, and thereby did engage in and is engaging in unfair labor practices withinthemeaning of Section 8 (b) (2), of the Act, and did restrain and coerce, and is restrainingand coercing the employees of Respondent Company in the exercise of the rights guaranteedin Section 7 of the Act, and thereby did engage in and is engaging in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A), of the Act.The consolidated complaint further alleged that on February 26, 1953, the RespondentCompany did discharge Florence H. Miller, and thereafter refused to reinstate her becauseof her failure and refusal to pay a fine levied and imposed upon her by the Respondent Unionin violation of Section 8 (a) (1) and (3) of the Act.On July 24, 1953, the Respondent Company filed an answer in which it denied that it hadengaged in any of the unfair labor practices alleged and averred that Florence H. Millervoluntarily quit her employment.On July 28, 1953, the Respondent Union likewise filed an answer denying that it had en-gaged in any of the unfair labor practices alleged in the complaintPursuant to notice a hearing was hald at Reading, Pennsylvania, September 22 and 23,1953, before Louis Plost, the undersigned Trial Examiner The parties were representedby counsel, who are herein referred to in the names of their principals. All the partiesparticipated and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence bearing upon the issues, to argue orally and to file briefs,proposed findings of fact and conclusions of law (either or all) with the undersigned. Theparties argued orally, but each waived the right to file briefs, findings, and conclusions withthe undersigned.At the closed of the General Counsel's case-in-chief the undersigned denied motions bytheRespondents to dismiss the complaint. At the close of the evidence these motions wererenewed, the undersigned reserved ruling, the motions are disposed of by the findings andconclusions hereinaftermade. The undersigned granted a motion by the General Counseltoconform the pleadings to the proof with respect to spellings, names, places, and likeminor variances.Upon the entire record and from his observation of the witnesses, the undersigned makesthe following:FINDINGS OF FACTLTHE BUSINESS OF THE RESPONDENT COMPANYItisadmitted that the Respondent Company, is, and has been, at all times mentionedherein, a partnership organized and existing under the laws of the State of Pennsylvaniawith its principal office and place of business at Reading, Pennsylvania, where it is engagedin the manufacture of knitted underwear and sportswear The Company in the course andconduct of its business operations at Reading, Pennsylvania, during the year 1952 sold anddistributed finished products valued in excess of $ 200,000, of which at least $ 50,000 thereofwere sold and shipped by the Company across State lines directly to points outside theState of Pennsylvania.ILTHE LABOR ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union,A. F. of L.,is a labor organization withinthemeaning of Section 2 (5), of the Act, and admits employees of the Respondent Company tomembership.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Reading local, referred to in the record as Local 93, is made up of various shop units,one of which is composed of employees of the Respondent Company. The Local has more than1,000 members while the Respondent Company Employee's shop unit has about 75.The shop unit on occasion assesses fines against offending members, the money not beingturned over to the Union, but the entire matter being treated as effecting the shop unit only. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorence H.Miller,the complainant herein, who had been employed by the RespondentCompany for about 5 years,and who was a member of the shop unit and the RespondentUnion,(which has held a collective bargaining contract with the Respondent Company forsome 4 years) was fined $ 1 by the shop unit. She refused to pay the fine.On February 26, 1953, Robert Mickus, the supervisor of the Reading Local together withHelen Osborne,the shop unit chairlady,conferred with Seymour Horowitz,a partner in theRespondentCompany. Atthe conclusion of their business Mickus asked Horowitz to send forMiller.Mickus had been asked by Osborne to speak to Miller regarding her failure to paythe fine assessed against her by the shop unit.Miller was called to Horowitz'office wherea conversation then took place between her and Mickus Present were Mickus,Miller,Osborne,and at times Horowitz,who testified,corroborated by Mickus and Osborne,that he was "in andout" during the conversation which lasted 15 or 20 minutes,but that he did not participate,however according to Miller,Horowitz was present at all times. The conversation betweenMickus and Miller related to the unpaid dollar fine and is admitted by both to have been loudand heated.Miller refused to pay the fine.Miller testified that Mickus told her that she could not work in the plant unless she paidthe fine. She testified:.Mr.Mickus said,"Either you pay the dollar fine or you don'twork here."I said,"Well," I said,"Iwill tell you what I'll do, Mr.Mickus.We'llgo upstairs and we'llcall a meeting and let the girls give a decision."Mr. Horowitz also asked him to give that privilege to me,and he said,"No. I say youdon't work if you don't pay that dollar fine," and I asked him, I said why was he buttinginIsaid,"You have nothing to do with this,"and "I know I don't, but I say you don'twork here if you don't pay the dollar fine" ... .Miller further testified:So after he wouldn't let me have a conference with the girls,I turned around and said,"Well, I'm going to go home until this is settled,"and that's all I said,so far as I canremember,in the office.Miller then amplified this testimony as follows:Q. (By Mr.Naimark)Let me ask you, then,do you recall anything further of the con-versation which took place?A.Yes, I do.I told him I would go upstairs and work,and he said if I worked he wouldcall the mill on strike,and I said,well, I didn'twant thatMiller testified that she then left the office and plant;that Horowitz did not speak to herwhen she left the office,that she took her scissors and tweezer with her, as she did everytime she left the plant;that she also took her cushion"because it was very soiled and Ithought it would be a good time to get it washed",and that sometime later her sister broughther other belongings from the plant.Horowitz testified that he left the room at the time Miller came in; that he came in andwent out several times during the conversation;that he was in the room at the time theargument between Miller and Mickus ended;that he heard Miller say to Mickus, "I quit, Iam going to finish out the morning,that she left the room immediately thereafter and thathe said to Miller as she was leaving,"Iwill see you later."Helen Osborne testified that during the course of the conversation between Miller and Mickusthe Union representative offered to loan the money to pay the fine to the shop unit;' that whenMiller left"She told us she was going to work until noontime and she was going home, shewas quitting,"and, that"when she[Miller] left the office Mr. Horowitz told her he'd talk toher later.-'This was admitted by Miller. CUSTOM UNDERWEARMANUFACTURING COMPANY129Robert Mickus testified that during the course ofthe conversation between Miller and himselfshe said, "I'll quit before I pay the fine, I'll take a job on the night shift."2 He testified thathe did not hear Miller "say anything" as she left but that her remark with reference to quit-ting was made "maybe two minutes" before she left and was addressed to him.Mickus further testified that he at no time requested the Respondent Company to collect the$1 fine from Miller or that Miller be discharged.Osborne testified that she did not hear Mickus threaten to call a strike or request Miller'sdischarge and she denied Miller's testimony to the effect Mickus'stated that Miller could notwork in the Respondent Company's plant unless she paid the fine.Upon the entire record considered as a whole and from his observation of the witnesses theundersigned is persuaded and finds that the testimony of Robert Mickus with respect to hisconversation with Florence H. Miller, in the office of the Respondent Company on February26, 1953, represents the more accurate version thereof.The Respondent Company contends that Miller's statement to the effect that she was quitting(although not addressed to anyone connected with the Respondentavho might have authority toaccept her resignation) coupled with Miller's unauthorized departure at about 11:30 a. m.constituted a voluntary quitting of employment.The General Counsel contends that Miller did not quit but was discharged by Horowitz aftershe left the plant According to the General Counsel's contention Miller was discharged in thefollowing manner.Miller testified that at about 2 p. m. of the same day, Horowitz called her by telephone andthat the following conversation then took place:The first words he said to me was, "I'msorry,Floss, but the Union will not allow meto have you in my mill," and I said, "Not the night shift? " He said, "No, not the nightshift," and I said, "Well, they are pretty big, but they will learn too, some day, they'renot too big to fall." He said I shouldn't mention what happened in the shop, he wouldn'tmention it either and I should come to see him sometime.Miller further testified:Q. (By Mr.Naimark)Did he say anything to you about having quit9A. I don't believe so, not that I remember.Miller did not go back to the plant following this conversation.Horowitz testified that after Miller had left the office he did not speak to Mickus regardingher action and that at 11:30 he went into the plant expecting to meet Miller but found that shehad already left. Horowitz' testimony with respecttohis conduct just prior to Miller's leavingthe office is inconsistent in that on examination by the General Counsel he testified:Q.When she said she quit, did you say anything to her at all9A.No.While ata later pointin his testimony, on examination by his owncounselhe testified:Q.As Florence Miller walked out of the office, what did you say to her?A.When she walked out, she said, "I quit," or, "I will finish the morning and quit,"or "I will quit and finish the morning," and I said, "I will see you later."At about 2 p. m. Horowitz phoned Miller. With respect to this telephone conversation, inresponse to questions by the General Counsel, Horowitz testified:A.Yes,I told her I'm sorry she quit,and she was in tears.Isaid, "Don't worry aboutit," and to forget the whole incident.I also told her to stop up to see me.Q.That isthe reason you called,to tell her you were sorry she quit?A.Thatis right.2 There is evidence that although the Union holds a sole collective - bargaining contractcovering all employees, the night shift is operated by nonunion employees, who are nottreated as being covered by the contract. The validity of the contract was not raised.3396760 - 55 - 10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater, when being examined by his own counsel3 Horowitz testified:Well, she was in tears, and when I told her not to worry about it and forget the wholething, she said, "Well, I expect only to work until vacation time anyway and then I wasgoing to leave."Horowitz testified that neither Mickus nor any representative of the Union, at any time,demanded the discharge of Florence H. Miller, or that the Respondent collect or attempt tocollect the $ 1 fine she had been assessed by the shop unit, or threatened to call a strike inthe Company's plant if Miller did not pay the fine.Conclusionas tothe Telephone ConversationWhereas Horowitz testified he said to Miller "I'm sorry to hear you quit," told her "don'tworry about it," to forget the whole incident, and closed the conversation with a request thatshe "stop up to see me" and testified that Miller told him she had only "expected to workuntil vacation time anyway" Miller's version is that he suggested that she "shouldn't mentionwhat happened in the shop, that she "should come to see him sometime," but that he openedthe conversation with the statement "I'm sorry, Floss but the Union will not allow me to haveyou in my mill."The only material difference lies in Horowitz'openingstatement to Miller. While Horowitz'explanation that he called Miller to say-he was sorry she quit, appears lame to the under-signed; that he would tell her the Union would not permit her in the mill seems entirelyincredible for surely he would have assigned as an excuse for discharge, if he called for thisreason, some cause not obviously an unfair labor practice, and would surely have mentionedher quitting, pr had he merely called her, as he testified, to tell her he was sorry she quit, shebeing an old and valued employee, he would surely have said so.In this respect Miller's failure to recall whether or not Horowitz mentioned her quitting issignificant for surely on this point, Miller's memory should have been clear.The *undersigned is persuaded that Horowitz' account of the telephone conversation is themore accurate and credits his testimony with respect thereto.4-CB-174As herein found the complaint and the bill of particulars allege in substance that on February26, 1953, at 11 a in. the Respondent Union, through Robert Mickus demanded of the RespondentCompany that it discharge Florence H. Miller and threatened to strike the Respondent's plantunless Miller agreed to pay a $ 1 fine assessed against her by the Union or was discharged forfailure to do soThis conduct is alleged to be violative of Section 8 (b) (2) of the Act by causing an employerto discriminate against an employee, and 8 (b) (1) (A) by restraining and coercing employeesThe Respondent Company denied the Respondent Union had made any such demand or threatof strike upon it, and the Respondent Union likewise denied having engaged in the allegedconduct.The only evidence adduced by the General Counsel in support of the allegations of unfairlabor practice against the Respondent Union as charged in Case No. 4-CB-174 is contained inthe testimony of Miller as relating to her conversation with Mickus in the Respondent's officeand later in Horowitz' statement to her over the telephone wherein (a) Mickus allegedly saidto her that she could not work in the plant unless she paid the fine, (b) he would call a strikeif she worked, and (c) Horowitz' alleged statementover the telephone, "I am sorry, Floss, butthe Union will not allow me to have you in the mill."Assuming arguendo that the undersigned credited all of Miller's testimony, is there thensufficientmaterial to bridge the chasm between allegation and finding? If one chooses to3Horowitz was called by the General Counsel under Rule 43-B Rules of Civil Procedurefor the District Courts or the United States hence his examination by his own counsel was afterthat by the General Counsel. CUSTOM UNDERWEAR MANUFACTURING COMPANY131construct such a bridge from Miller's testimony, can this structure support the heavy weightof inference which must be carried over it for a final conclusion that the Respondent Unionengaged in the alleged unfair labor practice?4The undersigned is convinced that were Miller's testimony entirely credited it would notsupport such a finding against the Respondent Company, however the undersigned has notaccepted Miller's account of her conversation with Mickus on February 26, nor her accountof her telephone conversation with Horowitz later that day as being entirely accurate andtherefor finds on the entire record and the preponderance of the evidence that Mickus did nottellMiller that she could not work in the plant unless she paid the fine or that he would cana strike if she did so, and further finds that Horowitz did not, in effect, tell Miller she wasdischarged because the Umon would not allow her to work in the Respondent's plant.On the entire record considered as a whole, including his observation of the witnessesand the preponderance of the evidence the undersigned is convinced that the Union throughMickus did not seek to force the Respondent Company to collect a $ 1 fine due the Union fromMiller, did not seek to keep the Respondent Company from employing or Miller from workingin the Company's plant, and did not threaten to call a strike of the Respondent's employeesif she was permitted to work without paying the fine. The undersigned so finds.The undersigned finds that the General Counsel has not sustained his burden of proof withrespect to Case No. 14-CB-174 and will therefore recommend that the complaint be dismissedinsofar as it alleges the Respondent Union engaged in any unfair labor practices4-CA-867The complaint alleges that the Respondent Company discharged Florence H. Miller inviolation of 8 (a) (1) and (3) of the Act, because she refused to pay a fine levied upon her bythe Union.The Respondent has not credited Miller's testimony to the effect that Horowitz told herthat the Umon would not permit her to work in the plant. Without this statement, the recordis otherwise bare of any evidence whatever to show that the Respondent discharged Miller.Deprived of the support which would come to a case against the Company were there a findingof unfair labor practice against the Umon, there can, in the opinion of the undersigned, be noother conclusion than that there has been a complete failure of proof on the part of the GeneralCounsel.In his opinion the undersigned is not warranted by this record to infer that Horowitz' reasonfor telephoning Miller was to discharge her at the behest of the Union.Upon the entire record the undersigned finds that the General Counsel did not sustain hisburden of proof as to the allegations of unfair labor practices against the Respondent CompanyinCase No. 4-CA-867 and will recommend that the complaint be dismissed insofar as italleges the Respondent Company engaged in any unfair labor practices.ConcludingFindingsHaving found that the Respondents have not engaged in any of the unfair labor practices asalleged in the complaint both in Case No. 14-CB-174 and Case No.14-CA-867 the undersignedwill recommend that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Custom Underwear Manufacturing Company, Reading,Pennsylvania,is, and at all timesmaterial herein has been, engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.4 There comes to mind an observation made by Mr.Justice Sherman Minton, (then Judgeon the U. S.Circuit Court bench)in Interlake Iron Corporation,131 F. 2d 129, 133 (C. A. 7).But an inference cannot be piled upon an inference and then another inference upon that,as such inferences are unreasonable and cannot be considered as substantial evidence.Such a method could be extended indefinitely until there would be no more substance toitthan the soup Lincoln talked about that was made by "boiling the shadow of a pigeonthat had starved to death." 1 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.International Ladies' Garment Workers' UnionA. F. of L.,is a labor organizationwithin themeaningof Section 2 (5) of the Act.3.The allegations of the complaint that the Respondent Union hasengaged inunfair laborpractices within the meaning of Section 8 (b) (1) (A) and (b) (2) of the Act and that the Respond-ent Company has engaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act have not been sustained.[Recommendations omitted from publication)CENTRAL NEW YORK BEER DISTRIBUTING COMPANY,ET AL.'andBEER DRIVERS, BREWERY, SOFT DRINKAND MAINTENANCE WORKERS, LOCAL 263, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, AFL, Peti-tioner.'Case No. 3-RC-1280. March 31, 1954DECISION, DIRECTION OF ELECTION, AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before LeonardLeventhal, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudical error and are herebyaffirmed.'1.The Petitioner seeks a multiemployerunit consisting ofemployees of all the Employers involved herein. In the alter-native, the Petitioner desires to represent the employees ofthe Employers in any units, if any, the Board should find ap-propriate. Because Luchini-Utica Corporation does not desireto be included in a multiemployer unit, but desires to pursuean independent course of bargaining, we shall not consider itscommerce facts together with the four other Employers .4 Thefollowing are the commerce facts concerning the four Em-ployers who have expressed their desires to bargain for theiremployees on a multiemployer basis.5Central Beer Distributing Company is engaged, at Utica,New York, in the wholesale distribution of Blatz, Iroquois, andStein beers. It has, by oral agreements terminable at will, theexclusive rights to distribute these beers in certain designatedareas in Utica and vicinity. During the past year it purchasedabout $60,000 of Blatz beer which was shippedfrom Blatz'Rock City Beer Distributing Co.; Valley Distributing Co.; Mohawk Beverage Company,Inc.; Luchini-Utica Corporation. (The latter's name appears as corrected at the hearing).2The Petitioner's name appears as amended at the hearing.3 Although International Union of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, CIO, and its Local 54 intervened herein and asserted, inter alia, thattheir contracts with the Employers are a bar to the proceeding, they have since the hearingdisclaimed any interest in the proceeding. We shall not concern ourselves with the contract-bar issue as no party to.the proceeding is presently urging a contract-bar issue raised by theformer Intervenor.4See Pacific Metals Company, Ltd., 91 NLRB 696 and cases cited therein.5In addition to the fact that the Petitioner and these four Employers have agreed that amultiemployer unit is appropriate, these employees have a substantial history of bargainingon a multiemployer basis.108 NLRB No. 28.